Citation Nr: 0509720	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or as a result of being 
housebound, along with entitlement to additional special 
monthly compensation (SMC) based on the need for a higher 
level of care at the rate specified under Section 1114(r)(2) 
of the United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from May 1961 to June 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, that denied entitlement to special 
monthly pension benefits due to the need for regular aid and 
attendance.  The Board remanded the claim in November 2003 
for the purpose of additional development.  The claim has 
since been returned to the Board for review.  

The record reflects that the veteran has requested service 
connection for a heart disability secondary to his service-
connected kidney disorder.  This issue has not been 
adjudicated by the RO, it is not before the Board, and thus 
it is referred back to the RO for additional action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran is in receipt of special monthly compensation 
for the loss of use of the feet and for a renal disability.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

4.  The impairment resulting from the veteran's service-
connected disabilities of the left hip or right leg or right 
and left knee or spine or left tibia or bilateral hearing 
loss or the residuals of a skull fracture with headaches are 
not such that he requires the care or assistance of another 
on a regular basis.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance or as a result of being 
housebound or entitlement to additional special monthly 
compensation (SMC) based on the need for a higher level of 
care at the rate specified under Section 1114(r)(2) of the 
United States Code have not been met.  38 U.S.C.A. §§ 1114, 
1502(b), 1521(d), 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 
3.350, 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim for special 
monthly compensation (aid and attendance allowance at the 
higher rate) and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
original rating decision, the rating decision of December 
2004, and the supplemental statement of the case (SSOC) 
issued in December 2004.  Specifically, in those documents, 
the appellant has been told that he needed to submit evidence 
supporting his assertions that his service-connected 
disabilities were so disabling that they entitled him to 
special monthly compensation.  Furthermore, he was informed 
of the various subunits, such as aid and attendance and being 
housebound, that make up special monthly compensation.  He 
was provided information as to what he must submit in order 
to qualify and subsequently prevail for benefits under these 
subunits.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent a VA 
Aid and Attendance or Housebound Examination in May 2004 to 
determine the veteran's medical status.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure an examination of the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities and whether 
they entitle the veteran to special monthly compensation.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issue involving special monthly compensation discussed on 
appeal was harmless error.  In a letter to the veteran, dated 
April 2004, along with the SOC and the SSOC of December 2004, 
the RO informed him of what information he needed to 
establish entitlement to special monthly compensation.  
Moreover, in the December 2004 SSOC, the RO told the veteran 
what he needed to do in order to prevail on his request for 
special monthly compensation pursuant to 38 U.S.C.A. 
1114(r)(2) (West 2002).  The veteran was further told that he 
should send to the RO information describing additional 
evidence or the evidence itself.  The letter satisfies the 
VCAA content-complying notice.  The claimant and his 
representative have been provided with every opportunity to 
submit evidence and argument in support of the veteran's 
claim and to respond to VA notices.  Therefore, to decide the 
issue addressed in this decision would not be prejudicial 
error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SOC, the SSOC, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing special monthly compensation.  He has, by 
information letters, rating decisions, the Board's Remand of 
November 2003, and the SSOC of December 2004, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran has requested that the VA grant him special 
monthly compensation as a result of his service-connected 
disabilities.  The RO initially denied the veteran's request 
for these benefits in an RO's action, dated January 2002.  He 
was informed of the decision and he has appealed, asking that 
the Board grant him benefits, including housebound benefits 
and regular aid and attendance.  In November 2003, after 
reviewing the claims file, the Board remanded the claim to 
the RO for the purpose of obtaining additional medical 
evidence.  The Board also remanded the claim to ensure that 
due process was achieved.  

Following the Board's remand, the veteran underwent an Aid 
and Attendance or Housebound Examination in May 2004.  The 
results of the examination were forwarded to the RO, which 
issued a rating decision in December 2004.  In that action, 
the RO granted the veteran's request for special monthly 
compensation based on the loss of use of both feet.  It also 
granted entitlement to automotive and adaptive equipment 
along with specially adapted housing assistance.  It did not 
grant entitlement to aid and attendance, benefits at the 
housebound rate, or aid and attendance at the higher rate 
provided by 38 U.S.C.A. § 1114 (r)(1) and (r)(2).  

In partially denying the veteran's claim, the RO wrote in the 
December 2004 SSOC the following:

	. . . denied . . . benefit since 
your service connection disabilities, 
other than your loss of use of the feet, 
do not result in your need for the 
regular aid and attendance of another 
person.  Since we have granted 
entitlement to special monthly 
compensation for the loss of use of your 
feet, we must consider your ability to 
ambulate as being normal in making our 
determination. . . . 

Entitlement to benefits at the housebound 
rate is not for consideration since you 
are currently receiving benefits at the 
higher rate provided by 38 USC 1114 (m).

Entitlement to the aid and attendance 
allowance at the rate provided by 38 USC 
1114 (r)(1) requires entitlement be 
established to the rate provided by 38 
USC 1114 (o).  The evidence does not show 
you have service connection established 
for any amputations or blindness or that 
you have established entitlement under 
two separate provisions of 38 USC 1114 (l 
thru n).  

After being notified of the decision of the RO and being told 
via the SSOC of the reasons and bases used in determining the 
amounts granted, the veteran, through his accredited 
representative, continued with his appeal.  A claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Because the veteran can be 
awarded more special monthly compensation, the issue remains 
before the Board.  

Under pertinent criteria, the law provides that special 
monthly compensation is payable if the veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350 (2004).  The criteria 
for determining that a veteran is so helpless as to be in 
need of regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a) (2004).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable; 

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance; 

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness; 

(4)  Inability to attend to the wants of 
nature; or 

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2004).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  Id.   

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have:

(1)  an additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems; or

(2)  be permanently housebound by reason 
of disability or disabilities.

The "permanent housebound" requisite will be considered to 
have been met when the veteran is substantially confined to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area due to a 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and the resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2004).

Additionally, special monthly compensation provided by 38 
U.S.C.A. § 1114(o) (West 2002) is payable for any of the 
following conditions:  Anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.§ 
1114(l) through (n) (West 2002); bilateral deafness rated at 
60 percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one or both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less.  38 U.S.C.A. 
§ 1114 (West 2002).

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle the 
veteran to the maximum rate under 38 U.S.C.A. § 1114(o) (West 
2002), through the combination of loss of use of both legs 
and helplessness.

The regulations provide that a veteran receiving the maximum 
rate under 38 U.S.C. § 1114(o) (West 2002), who is in need of 
regular aid and attendance or a higher level of care, is 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense.  38 
U.S.C.A. 1114(r)(1)-(2) (West 2002).  The higher level aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(2) (West 2002) is payable in lieu of the regular aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1) (West 2002).

In addition, this higher level of aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under 1114(o), or was 
based on an independent factual determination.

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service connected 
disability, then, in addition to other possible special 
monthly compensation, the veteran shall be paid a monthly aid 
and attendance allowance.  38 U.S.C.A. § 1114(r)(1) (West 
2002).  (This rate of aid and attendance is R-1).  In the 
alternative, a higher rate of aid and attendance benefits is 
awarded if the veteran, in addition to such need for regular 
aid and attendance, is in need of a higher level of care.  
The higher rate is warranted if the veteran, in the absence 
of the provision of such care, would require hospitalization, 
nursing home care, or other residential institutional care.  
A higher level of care shall be considered to be needed for 
personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health-care professional.  (This 
rate of aid and attendance is R-2).  38 U.S.C.A. § 1114(r)(2) 
(West 2002).  Ultimately, the R-2 rate provides for more 
compensation for aid and attendance than the R-1 rate.

In addition, 38 C.F.R. § 3.350 and § 3.352 (2004) provide 
further definitions on when aid and attendance benefits are 
to be granted.  These regulations also provide criteria as to 
when an R-1 rate is to be granted and when an R-2 rate is to 
be granted.  The following are criteria in determining the 
need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2004).

With regard to the R-2 rate, personal health-care services 
include (but are not limited to) such services as physical 
therapy, administration of injections, placement of 
indwelling catheters, and the changing of sterile dressings, 
or like functions which require professional health-care 
training or the regular supervision of a trained health-care 
professional.  A licensed health-care professional includes 
(but is not limited to) a doctor, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision.  The term 
"under the regular supervision of a licensed health-care 
professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b) (2004).

The appellant has asserted that his service-connected 
disabilities entitles him to aid and attendance, housebound 
status, or higher level (rate) of aid and attendance.  The 
veteran's service-connected disabilities and their 
corresponding disability evaluations are as follows:

?	Loss of use of both feet associated with renal failure 
due to excessive treatment with Ibuprofen, evaluated 100 
percent disabling.
?	Renal failure due to excessive treatment with Ibuprofen 
associated with fracture left hip with traumatic 
arthritis, status post total hip replacement, evaluated 
100 percent disabling.
?	Fracture left hip with traumatic arthritis, status post 
total hip replacement, evaluated 30 percent disabling.
?	Injury right leg with avulsion of gastroneumius muscle, 
evaluated 20 percent disabling.
?	Traumatic arthritis, left and right knee, evaluated 10 
percent disabling.
?	Back injury with lumbosacral strain and arthritis left 
sacral joint, evaluated 10 percent disabling.
?	Fracture left tibia with shortening of leg, evaluated 10 
percent disabling.
?	Residuals skull fracture with headaches, evaluated 10 
percent disabling.
?	Bilateral hearing loss, evaluated noncompenable 
disabling.

The combined evaluation for compensation is 100 percent with 
bilateral factors given for diagnostic codes 5054, 5311, 
5262, and 5010.  

In considering whether the veteran is entitled to special 
monthly compensation benefits based on the need for regular 
aid and attendance or as a result of being housebound, the 
Board may only consider separate and distinct disabilities.  
38 C.F.R § 3.350(e)(3) (2004).  The veteran has already been 
granted special monthly compensation for the loss of use of 
his feet [38 U.S.C.A. § 1114(l) (West 2002)] and for renal 
failure [38 U.S.C.A. § 1114(p) (West 2002)].  Thus, these two 
conditions cannot be used in determining whether aid and 
attendance or housebound benefits should be granted to the 
veteran.  For the case before the Board, the Board then must 
consider whether the veteran's other disabilities, considered 
solely and separately and not in combination with one 
another, qualify the veteran for benefits.  The Board notes 
that the veteran's feet and renal condition will be 
considered "normal" in determining whether his other 
disabilities separately entitle the veteran to additional 
benefits.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance or as a result of being 
housebound.  The medical evidence does not indicate that he 
meets the criteria outlined in 38 C.F.R. § 3.351 (2004).  The 
record does not show that the veteran is blind, hospitalized, 
or mentally incapacitated as a result of one of the following 
disabilities:  left hip, right leg, right and left knee, 
spine, left tibia, bilateral hearing loss, or residuals of a 
skull fracture with headaches.  The evidence from the most 
recent medical examination does not indicate that the 
veteran's use of a wheelchair is the result of one of the 
above listed disabilities.  

Additionally, while his spouse assisted with the veteran's 
dressing and with his hygiene, her assistance was not caused 
by or the result of the left hip or right leg or right and 
left knee or spine or left tibia or bilateral hearing loss or 
the residuals of a skull fracture with headaches.  Although 
it has been written that the veteran would not be able to 
protect himself from the hazards or dangers of his daily 
environment, and that he was unable to move into or out of 
his wheelchair without assistance, these observations are not 
caused by or the result of the left hip or right leg or right 
and left knee or spine or left tibia or bilateral hearing 
loss or the residuals of a skull fracture with headaches.  In 
concluding the examination report of May 2004, the doctor 
wrote that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care.  Again, the doctor's conclusions were based on the 
symptoms and manifestations resulting from all of his 
disabilities, and not based on the symptoms and 
manifestations resulting from or caused by the left hip or 
right leg or right and left knee or spine or left tibia or 
bilateral hearing loss or the residuals of a skull fracture 
with headaches.  Therefore, the Board concludes that the 
veteran is not entitled to special monthly pension based on 
the need for regular aid and attendance or because of 
housebound status.

Furthermore, with respect to the claim for aid and 
attendance, the veteran has not lost the use of both feet or 
of one hand and one foot, he is not blind in both eyes with 
visual acuity of 5/200 or less, and he is not permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  For the purposes of this determination, the 
veteran is considered to be able to use his feet.  Any 
limitations as to his activities of daily living have been 
attributed to his nonservice-connected disabilities or two 
his service-connected foot disability and renal disorder, and 
not the result of left hip or right leg or right and left 
knee or spine or left tibia or bilateral hearing loss or the 
residuals of a skull fracture with headaches.  

The evidence shows that the veteran does unfortunately and in 
fact require the aid and attendance of another individual to 
perform many of the activities of daily living.  The question 
is whether such assistance is required solely because of or 
the result of the service-connected left hip or right leg or 
right and left knee or spine or left tibia or bilateral 
hearing loss or the residuals of a skull fracture with 
headaches.  On that issue, the competent medical evidence is 
overwhelmingly against the claim.  The evidence shows that if 
he was not suffering from a disability of the left hip or 
right leg or right and left knee or spine or left tibia or 
bilateral hearing loss or the residuals of a skull fracture 
with headaches, and his feet and renal condition was normal 
(and not considered for the purposes of this benefit), he 
would be able to accomplish all of the activities of daily 
living listed under 38 C.F.R. § 3.352(a) (2004).  

As to the claim for special monthly compensation at the 
housebound rate, the veteran does not meet the criteria of 
having a single service-connected disability rated as 100 
percent together with separate service-connected disability 
or disabilities independently ratable at 60 percent.  The 
Board again notes that the veteran's two 100 percent 
disabilities (feet and renal) can not be considered in this 
determination pursuant to 38 C.F.R § 3.350(e)(3) (2004).  
Though there is little question that he is permanently 
housebound, it is not by reason of a disability of the left 
hip or right leg or right and left knee or spine or left 
tibia or bilateral hearing loss or the residuals of a skull 
fracture with headaches.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350 (2004).  Again, the veteran's feet and 
renal disabilities affect the veteran's housebound status but 
they may not be considered in this determination.  
Accordingly, he does not meet the requirements for 
entitlement to special monthly compensation at the housebound 
rate.

Based on the above, the preponderance of the evidence is 
against the appellant's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate.

With respect to the veteran's claim for benefits at the R-1 
or R-2 level, the Board finds that the veteran has not met 
the basic requirements necessary for the awarding of either 
one of these benefits.  It is true that the veteran is 
entitled to the maximum rate of compensation under 38 
U.S.C.A. § 1114(p) (West 2002).  38 C.F.R. § 3.352 (b)(i) 
(2004).  However, he has not met the requirement for 
entitlement to regular aid and attendance as is required by 
38 C.F.R. § 3.352 (b)(ii) (2004).  As such, the veteran's 
request for these benefits must also fail.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or as a result of being 
housebound, along with entitlement to additional special 
monthly compensation (SMC) based on the need for a higher 
level of care at the rate specified under Section 1114(r)(2) 
of the United States Code, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


